Citation Nr: 1411898	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the case was subsequently returned to the RO in Wichita, Kansas. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In January 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the Virtual VA file.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  

The Veteran was afforded a VA examination in May 2010.  In November 2012, his representative submitted a statement indicative of a worsening of the Veteran's hearing loss since the May 2010 examination.  At the February 2013 hearing, the Veteran specifically testified that there has been a significant change in his hearing since the May 2010 examination.  As the evidence shows that the Veteran's bilateral hearing loss disability may be of a greater severity than the May 2010 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

The Veteran's treatment records from the Wichita, Kansas, VA Medical Center (VAMC) and Salina Community Based Outpatient Clinic (CBOC) dated between February 12, 2009, and December 5, 2011, are of record.  On remand, relevant ongoing VA medical records should be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's bilateral hearing loss from December 2011, from the Wichita VAMC, Salina CBOC, and any other VA healthcare facility from which the Veteran has received treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

